DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-21 and 23, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Owings et al., U.S. Patent Number 8739639.
	Regarding claims 1, 15, Owings et al., discloses a sensor comprising: a first base material (element 66 in figure 35) a second base material (element 68, in figure 35); a first low-resistance material (element 40 in figure 40), connected with the first base material; a second low-resistance material (element 42 in figure 35) connected to the second base material and separated from the first low-resistance material by a gap (element 43), for flexing toward the first low- resistance material under a stimulus; and a first high-resistance material (element 67 in figure 35), positioned within the gap intermediate the first low- resistance material and the second low-resistance material for increasing the resistance of a circuit formed by the low resistance material, when the sensor is subjected to the stimulus.
	Regarding claims 2, 16, all elements are flexible and the stimulus is a force.  
	Regarding claims 3, and 17, various materials are deformable in response to changes in temperature and the stimulus can be a change in temperature.  
	Regarding claim 4, the first low-resistance material is connected with the first base material in a first pattern; the second low-resistance material is connected with the second base material in a second pattern; and the first pattern and the second pattern do not overlap (see formations of element 40 and 42 in figures 15).
	Regarding claim 6, the gap is vacuum sealed.  
	Regarding claim 7, the stimulus can be any force effect.  
	Regarding claim 8, the materials are bonded together.  
	Regarding claim 9, there are apparently two high resistance materials (element 67).
	Regarding claim 10, all elements are in constant contact with each other
	Regarding claims 11, 18, the circuit is formed by contact between the first high-resistance material and the second high-resistance material.  
	Regarding claims 12, 19, there is a protective material (for the shoe, see figure 1) for reducing permeation of fluids into the sensor. 
	Regarding claims 13, 20, there are materials adjacent the first base material for directing the stimulus (see figure 3). 
	Regarding claim 14, the first high-resistance material is located within the gap and the gap is defined both between the first high-resistance material and the first low-resistance material.
	Regarding claims 21, 23, the second high-resistance material (such as element 67 on the left hand side) can be considered as a spacer.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Owings et al., U.S. Patent Number 8739639.
Regarding this claim Owings et al., shows a gap with vacuum, and not filled with fluid.  Depending on the scope of the intention, a gap can be filled with fluid or to vacuum. It would have been obvious, therefore, for a skill artisan, before the effective filing date of the invention to modify Owings et al., to fill the gap with fluid, in order to provide for smoother and more gradual deformation essential by the intended use.

Claims 22 and 24, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
Applicant's amendment and arguments filed 10/13/22 have been fully considered but they are moot in view of the current rejection. Examiner believes that while the previous office action is still valid, the broad scope of the claimed invention can be read in various ways using the same art and the same ground of rejection as shown above . 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for response to this final action is set to expire THREE MONTHS from the date of this action.  In the event a first response is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event will the statutory period for response expire later than SIX MONTHS from the date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Friday, November 11, 2022